Citation Nr: 1813464	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-35 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to September 29, 2014; in excess of 50 percent from September 29, 2014, to December 19, 2016; and in excess of 70 percent as of December 20, 2016, for anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





INTRODUCTION

The Veteran had active service from August 1970 to February 1972.  He served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which established service connection for anxiety disorder and assigned a 30 percent rating, effective November 24 2009.  In May 2017, the Agency of Original Jurisdiction increased the rating to 50 percent from September 29, 2014, to December 19, 2016, and to 70 percent, effective December 20, 2016.  


FINDING OF FACT

In a January 2018 written statement, the Veteran withdrew the appeal for an increased rating for a service-connected psychiatric disability.  


CONCLUSION OF LAW

The issue on appeal has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2018 written statement, the Veteran stated that he "would like to withdraw my appeal for my claim" and "I do not want to pursue it anymore."  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran has effectively withdrawn the appeal for an increased rating for a service-connected psychiatric disability.  Therefore, the Board concludes that no allegation of fact or law remains as to that issue and the appeal must be dismissed.  38 U.S.C. § 7105 (2012).  


ORDER

The issue on appeal has been withdrawn and is dismissed.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


